Title: King’s Offer of Settlement: 27 May 1774
From: King, Richard
To: 


       Richard King To those Imediately Consirned in his action of review against them Depending &c. and any others that the matter of that action may Consern
       I am Sensable that when a man has Entered the field in order to do him Selfe Justice against those from whom he has receved an Injury then To offer Terms to his adversary is often Constered a weakness of mind, or want of abillity, notwithstanding its being hild fourth in the highest authority as a Duty. But well knowing that you must be Sensable that the Witnesses produced on the former Tryall are produced again (if no other) and that their Evidence alone would have ben Sufficiant in point of Proof, Even had not a duty of the highest Authority Indused Two of you to make a Confession (partial as it was) Sufficiant for my purpous.—Matters standing thus I think it Safe Honourable and frindly to acquaint you that I now stand ready to accept of a much less Sum then the damages and Charges I have sustained amounts to rather then put my Selfe to further Cost to Effect the future  of  and that upon proper Security Given for such Sum as may be agreed on. Time also shall be given upon simple Intrest for the payment thereof; If I have no answer within Seven days I shall Take it for granted you Treat this as a waist paper, and hold my Selfe at liberty to do the Same. Yours,
       
        Richd. King
        Scarborough May 27th. 1774
       
      